12/06/2016


                                            DA 16-0332
                                                                                         Case Number: DA 16-0332

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2016 MT 321N



IN RE THE MARRIAGE OF:

JULIA M. JARDINE,
f/k/a JULIA M. SCHWARTZ,

               Petitioner and Appellee,

         and

WESLEY A. SCHWARTZ,

               Respondent and Appellant.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DR 11-0029
                        Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Wesley A. Schwartz (Self-Represented), Los Angeles, California

                 For Appellee:

                        Kevin T. Sweeney, Attorney at Law, Billings, Montana



                                                    Submitted on Briefs: November 10, 2016

                                                               Decided: December 6, 2016


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Wesley Schwartz appeals from the District Court’s Findings of Fact, Conclusions

of Law and Order filed on May 23, 2016. We affirm.

¶3     Schwartz and Julia Jardine were married in 2005 and divorced in 2013. They have

three children who live with Jardine, and the divorce decree provides a parenting plan

and support requirements.      We previously reversed Jardine’s attempt to terminate

Schwartz’s parental rights and have her father adopt the children. In the Matter of the

Adoption of AMS, MAS and AWS, 2016 MT 22, 382 Mont. 145, 364 P.3d 1261.

¶4     The present appeal arises from Schwartz’s motions to reduce his child support

obligation and to modify the parenting plan to allow him unsupervised contact with the

children. The District Court set these motions for hearing and denied Schwartz’s motion

that he be allowed to participate by telephone. Schwartz claimed that he could not afford

to travel to Montana from his home in California. The District Court denied that motion

and held the hearing on the Schwartz motions. Several witnesses testified but Schwartz

did not appear.




                                            2
¶5     After the hearing the District Court considered the testimony along with materials

submitted by Schwartz, and in addition the testimony and exhibits considered in the

previous hearing. The District Court found that the evidence showed that there were no

grounds for changing the child support obligation or the conditions for visitation. The

District Court also found that Schwartz “continues to make sworn declarations to the

Court that are utterly untrue.” The District Court found that Schwartz was not a poor

student as he claimed, but “lives a comfortable lifestyle in affluent West Los Angeles,

California” where he lives with and is supported by his attorney. The District Court

found that the testimony of the therapist who works with the children supports continuing

the supervision requirements for Schwartz’s contact with the children.

¶6     Schwartz appeals from the order denying his motion to appear telephonically, and

from the denial of his motions to amend the prior orders regarding visitation and child

support. He contends that denial of each of these motions was an abuse of discretion.

¶7     Schwartz has not demonstrated that the District Court abused its discretion in

denying him leave to participate in the hearing by telephone or in denying his motions to

modify prior court orders. Moreover, the District Court’s findings of fact are based upon

substantial evidence in the record and its conclusions of law are correct.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the District Court’s findings of fact are supported by substantial evidence

and the legal issues are controlled by settled law.

¶9     Affirmed.

                                              3
                              /S/ MIKE McGRATH


We Concur:

/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA




                          4